Title: To James Madison from George Graham, 21 January 1817
From: Graham, George
To: Madison, James


        
          Dept. of War 21. Jany. 1817.
        
        The Acting Secretary of War to whom has been referred the resolution of the Senate of the 8th. of this month “requesting that the President cause

to be laid before the Senate the Amount of Money paid by the government of the UStates for the Services of militia during the late War, stating the amount to each respective state, and Distinguishing, as far as possible what has been paid for militia called into service by authority of the Executive of the United states and that paid for such calls Made by authority of a state, and in what cases states have been reimbursed which have made advances for their Militia, specifying the state in each case as before” has the honor to report
        That from the year 1812, to the year 1816 no Seperate appropriations for militia Services having been Made by Congress no distinct accounts consequently have been Kept of the Amount paid for the services of Militia, called into service during the late war, by the Authority of the Executive of the UStates, or of the Amount paid for the services of Such as were called into Service by authority of a state, and recognised and paid and subsisted by the Ustates.
        The report called for on this subject can not be Made untill all the accounts for Military expenditures shall have been Settled; nor will it then be practicable to ascertain fully the distinct expenditures in certain cases, as when Articles have been used indiscriminately by Troops of different descriptions, assembled or acting together. With respect to the pay of the Militia the distinct amount thereof may be ascertained or an investigation of all the pay masters Accounts, a task which can not be Accomplished during the present Session—the very heavy disburseaments on account of the expences of the militia so called into Service have been Made from the following appropriations for the military establishment Viz
        Pay of the Army Volunteers & militia, subsistence of the army Volunteers & militia: Quarter Masters Department: Medical and Hospital Department “and contingencies.” In the year 1816—an appropriation for One million two hundred & fifty thousand dollars was made on account of Militia, which sum has been applied to the reimbursement in part of the claims of certain states that had made advances for the support of their militia in the service of the United States, and the statement marked A which accompanies this report exhibits the amount expended, the Sums reimbursed, and the balances claimed by those States respectively. All which is respectfully Submitted
        
          Sign. Geo: Grahamactg. Secy. of War
        
      